371 U.S. 9 (1962)
GEORGIA ET AL.
v.
UNITED STATES ET AL.
No. 114.
Supreme Court of United States.
Decided October 8, 1962.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA.
Eugene Cook, Attorney General of Georgia, and Paul Rodgers, Assistant Attorney General, for appellants.
Solicitor General Cox, Assistant Attorney General Marshall, Harold H. Greene and Robert W. Ginnane for the United States et al.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE WHITE and MR. JUSTICE GOLDBERG took no part in the consideration or decision of this case.